Exhibit 10.1

 

SETTLEMENT AGREEMENT

 

 

This Settlement Agreement ("Agreement") has been entered into between, JA
Energy, a Nevada corporation and Mark DeStefano (hereinafter “Mr. DeStefano”)
The foregoing are sometimes referred to collectively as the "Parties" and
individually as a "Party."

 

RECITALS

 

On or about April 4, 2014 and May 5, 2014, Mr. DeStefano loaned $50,000 and
$20,000 respectfully to JA Energy, a Nevada Corporation. The $20,000 loan was
earmarked to pay certain patent filing fees on behalf of the Company. Mr.
DeStefano received a Collateral Pledge Agreement against the loan, whereby the
pending patents would be issued to him upon default of the Note. The Note is now
is default and Parties want to resolve the transfer of pending patents by
entering into this Settlement Agreement.

 

The Parties have agreed to resolve the Action under the terms of this Agreement
rather than litigate the Action. In doing so, the Parties agree to settle their
claims in accordance with the terms and conditions detailed herein.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual covenants, agreements and releases
contained in this Agreement, the Parties agree as follows:

 

I. NO ADMISSIONS

 

Each Party understands, acknowledges and agrees that the negotiation, execution,
and performance of this Agreement shall not constitute, or be construed as, an
admission of any liability or wrongdoing on the part of any Party.

 

II. PROPOSED ACTION

 

In order to stop the transfer of the JA Energy's the pending patents, pursuant
to the terms of Collateral Pledge Agreement, which include Modular Electric
Generator (MEG), Patent Application No. 61/909,919, Ref. No. 0348730-PROV3 the
Modular Distillation Unit and Ethanol Separating Apparatus, assigned serial
number 14/272,358 to Mr. DeStefano, , the Parties agree to the following:

 

1. Mr. DeStefano agrees not to foreclose on his Note and take the pending
patents from the Company, he further agrees to forgive the $20,000 Note, its
interest and the interest only on the $50,000 Note in exchange for 1,000,000
Preferred Voting Stock, that are designated where each Voting Preferred share
carries the voting power of fifty (50) common shares. Note: in no way, does the
giving up of the interest on the $50,000 Note infringe on the Proxy that James
Lusk coupled with the $50,000 Note to the Company. Mr. DeStefano will maintain
the voting proxy of Mr. James Lusk, until the $50,000 Note is paid in full by
either JA Energy or James Lusk.

2. JA Energy agrees to file Articles of Designation for the Preferred Voting
Stock with the Nevada Secretary of State.

 

3. JA Energy agrees to issue 1,000,000 Preferred Voting Stock to Mr. DeStefano.

 

4. Mr. DeStefano agrees to return the 1,000,000 Preferred Voting Stock to JA
Energy for cancellation, upon payment-in-full of his $50,000 Note, without
interest and the sale and delivery of five (5) units of both the MDU and MEG.

 

In consideration of JA Energy's agreement to the above actions, Mr. DeStefano
releases JA Energy from transferring the patents to him, as required in the
Collateral Pledge Agreement.

 

III. COSTS AND FEES

 

Except as to the mediation costs, and consistent with the other provisions of
the Agreement, each Party agrees to bear and pay such Party's own costs,
attorneys' fees, and consultants’ and experts’ fees, if any, incurred in
connection with the Action, the Mediation, and the negotiation of this Agreement
and all claims released in this Agreement.

 

IV. INTERPRETATION, CONSTRUCTION, SEVERABILITY,

 

THIRD PARTY RIGHTS AND WAIVER

 

A. No Prejudice. Nothing in this Agreement is intended to waive or prejudice any
claims or defenses of any Party in any subsequent litigation between the
Parties, except as provided herein, and may not be used as evidence for or
against either Party except in the case of an action or proceeding relating to:

 

1. The specific enforcement of its provisions, including any action relating to
breach of the Agreement or pursuant to Section V

 

B. Interpretation, construction and severability. If any provision of this
Agreement requires interpretation or construction, the Parties agree that this
Agreement will be interpreted or construed without any presumption that the
provisions of this Agreement are to be strictly construed against the Party
which itself, or through its agents, prepared the Agreement; it being agreed
that the Parties and their respective counsel, if any, and other agents have
fully and equally participated in the preparation, negotiation, review and
approval of all provisions of this Agreement. If any provision in this Agreement
is held to be invalid or unenforceable on any occasion or in any circumstance,
such holding shall not be deemed to render the Agreement invalid or
unenforceable, and to that extent the provisions of this Agreement are
severable; provided, however, that this provision shall not preclude a court of
competent jurisdiction from refusing to sever any provision if severance would
be inequitable to one or more of the Parties.

 

C. Third-Party Rights Not Created. Nothing in this Agreement is intended to
create any substantive, procedural or other rights in or benefits for any person
not a party to this Agreement. This includes any right to sue for enforcement
based upon any claim as a third-party beneficiary.

D. No Waiver. This Agreement does not waive any applicable statutory or
administrative prerequisites to challenging any agency final decision.

 

V. GOVERNING LAW, DISPUTE RESOLUTION

 

The Parties agree that this Agreement will be construed and enforced in
accordance with the laws of the United States and the State of Nevada. If any
dispute arises between the Parties arising out of, or relating to this Agreement
or the interpretation or enforcement thereof, or a dispute dealing with the
enforcement or implementation of this Agreement ("Dispute"), the Parties agree
that they will first attempt to resolve the Dispute through direct negotiations.
If such efforts to resolve the Dispute through negotiations fail, the Parties
agree to mediate the Dispute with the Parties sharing the mediation costs
equally. The Parties will jointly select a mediator. If a Party refuses to
participate or the mediation does not produce a prompt resolution, the Dispute
will be resolved in the Nevada court system.

 

VI. CONFIDENTIALITY.

 

It is specifically agreed between the parties hereto that the terms of this
Agreement are confidential, and shall not be recorded made public, or otherwise
disclosed to any third person, during or after the parties’ dispute, except as
is necessary between the parties and their respective attorneys or in response
to a subpoena or court order.

 

VII. EXECUTION

 

A. Counterparts. This Agreement may be executed in two or more counterparts, all
of which shall, upon execution and delivery of identical counterparts by all
Parties, comprise a single agreement. The Parties will accept facsimile
signatures as original signatures. Each Party will promptly provide the other
Parties with original signatures after execution.

 

B. When Binding. The Parties recognize that decisions whether to execute this
Agreement are made individually by the Parties. As a result, this Agreement will
be binding on the Parties when signed by all of their representatives as
delineated below.

 

Executed this 6th day of June, 2014.

 

JA Energy

 

/s/ Barry Hall

___________________________

Barry Hall

Director/CFO

 

/s/ Mark DeStefano

___________________________

Mark DeStefano

 

